05/07/2019
                 IN THE SUPREME COURT OF TENNESSEE
                            AT KNOXVILLE
                               September 6, 2018 Session

NATHAN E. BROOKS v. BOARD OF PROFESSIONAL RESPONSIBILITY

            Direct Appeal from the Chancery Court for Hamilton County
                  No. 17-0506       Jeffrey F. Stewart, Chancellor
                      ___________________________________

                             No. E2018-00125-SC-R3-BP
                       ___________________________________


In 1998, the appellant attorney agreed to entry of a consent order suspending his law
license for two years. In 2017, the appellant filed this petition for reinstatement of his
suspended law license. Instead of the advance cost deposit required by Tennessee
Supreme Court Rule 9, section 30.4(d)(9), he filed a pauper’s oath and affidavit of
indigency. Upon motion of the Board of Professional Responsibility of the Supreme
Court of Tennessee, the hearing panel dismissed the appellant’s petition without
prejudice to his ability to file a new petition in compliance with Rule 9. On appeal, the
chancery court affirmed. The appellant now appeals to this Court, arguing that a
Tennessee statute entitles him to file his petition without paying the advance cost deposit,
and also that mandating payment of the advance cost deposit deprives him of his
constitutional right to due process. Discerning no error, we affirm.

                           Tenn. Sup. Ct. R. 9, § 33.1(d)
                      Judgment of the Chancery Court Affirmed

HOLLY KIRBY, J., delivered the opinion of the Court, in which JEFFREY S. BIVINS, C.J.,
CORNELIA A. CLARK, and ROGER A. PAGE, JJ., joined. SHARON G. LEE, J., filed a
separate opinion concurring in part and not joining in part.

Nathan E. Brooks, Chattanooga, Tennessee, appellant, Pro Se.

William C. Moody, Brentwood, Tennessee, for the appellee, Board of Professional
Responsibility.
                                        OPINION
                            FACTUAL PROCEDURE AND BACKGROUND

        Petitioner/Appellant Nathan E. Brooks became licensed to practice law in
Tennessee in 1986. In 1997, Mr. Brooks was served with a petition for discipline by the
Respondent/Appellee Board of Professional Responsibility of the Supreme Court of
Tennessee (“Board”). “Faced with possible disbarment,” Mr. Brooks “entered into a
negotiated settlement with the Board on February 13, 1998,” in which he admitted he was
guilty of violating multiple disciplinary rules, agreed to a two-year suspension of his law
license, “agreed to pay restitution on twelve complaints totaling $8,532.50, and [agreed]
to pay costs and expenses of the proceeding, totaling $2,028.82.” Brooks v. Bd. of Prof’l
Responsibility, 145 S.W.3d 519, 520–22 (Tenn. 2004). Thus, pursuant to an agreed order
of this Court, Mr. Brooks’ law license was suspended for two years. Payment of costs and
expenses was required as a condition precedent to reinstatement. Id. at 522.

        In 2002, approximately four years after the suspension of his law license, Mr.
Brooks filed a motion for reinstatement. Id. at 522. In that proceeding, Mr. Brooks
claimed he was “indigent and therefore unable to pay the costs and restitution that he
previously agreed to pay as part of the conditional guilty plea.” Id. at 525. Mr. Brooks
was denied a hearing by both the hearing panel and by the chancery court because he had
not paid the restitution and past costs. Id. at 523. On appeal to this Court, he claimed,
inter alia, that “by denying him a hearing on his petition for reinstatement based on his
inability to pay the costs and restitution, the hearing panel and Chancery Court were
denying him due process.” Id. at 525. This Court rejected that argument, holding that
Mr. Brooks had been “denied a hearing on the merits of his petition due to his failure to
meet certain conditions precedent.” Id.

       Some 13 years later, Mr. Brooks filed the instant petition to reinstate his
Tennessee law license. Instead of the advance cost deposit required for petitions to
reinstate under Tennessee Supreme Court Rule 9, section 30.4(d)(9),1 Mr. Brooks
submitted a pauper’s oath and an affidavit of indigency.

       1
           Section 30.4(d)(9) provides:

       Petitions for reinstatement under this Section shall be accompanied by an advance cost
       deposit in an amount to be set from time-to-time by the Board to cover anticipated costs
       of the reinstatement proceeding. All advance cost deposits collected hereunder shall be
       deposited by the Board with the State Treasurer; all such funds including earnings on
       investments and all interest and proceeds from said funds, if any, are deemed to be, and
       shall be designated as, funds belonging solely to the Board. Withdrawals from those
                                                -2-
       In light of Mr. Brooks’ failure to pay the required advance cost deposit,
Disciplinary Counsel for the Board filed a motion seeking dismissal of Mr. Brooks’
petition to reinstate. The motion to dismiss noted that Rule 9 made no provision for
waiver of the advance cost deposit in cases of indigency and asserted that Mr. Brooks’
petition was fatally flawed.

       In response to the Board’s motion to dismiss, Mr. Brooks argued that he should be
permitted to file his petition to reinstate pursuant to a pauper’s oath. He claimed he had a
“substantial property interest in the return of his law license” and argued that denying
him the opportunity to proceed as a pauper would violate his rights under the Fifth and
Fourteenth Amendments to the federal Constitution.2 Mr. Brooks also relied on
Tennessee Code Annotated § 20-12-127, which provides generally that a “civil action”
may be commenced upon filing a pauper’s oath. Tenn. Code Ann. § 20-12-127(a)
(2009).

       Mr. Brooks’ petition was referred to a hearing panel. See Tenn. Sup. Ct. R. 9, §
30.4(d). On May 16, 2017, the hearing panel dismissed Mr. Brooks’ petition. The panel
noted that the language in Rule 9 makes the advance cost deposit mandatory and makes
no “provision for use of the pauper’s oath in the filing of a petition for reinstatement.” It
concluded that Tenn. Code Ann. § 20-12-127 was not applicable. The hearing panel
dismissed Mr. Brooks’ petition without prejudice to his ability to file a new petition in
compliance with Rule 9.3

       In July 2017, Mr. Brooks filed an appeal from the hearing panel’s decision with
the Hamilton County Chancery Court. See Tenn. Sup. Ct. R. 9, § 33. In it, Mr. Brooks
raised the same arguments he had made to the hearing panel. Mr. Brooks’ appeal
included another pauper’s oath and affidavit of indigency.



        funds shall only be made by the Board to cover costs of reinstatement proceedings, and
        reimbursement of advance cost deposits not expended. Such advance cost deposit funds
        shall be maintained, managed, and administered solely and exclusively by the Board.

Tenn. Sup. Ct. R. 9, § 30.4(d)(9).
        2
          Mr. Brooks also argued that refusal to allow him to proceed as a pauper would violate Article 1,
section 8, of the Tennessee Constitution. His appellate brief to this Court does not refer to his rights
under the Tennessee Constitution, so we decline to address that issue in this opinion.
        3
            The hearing panel order did not address Mr. Brooks’ constitutional argument.
                                                    -3-
       The matter was heard by the trial court on December 4, 2017.4 On December 28,
2017, the trial court issued its findings and conclusions, affirming the decision of the
hearing panel.5 The trial court took note of Rule 9’s advance cost deposit requirement
and the Board’s need to secure funding from such deposits. It acknowledged the general
provisions in Tennessee Code Annotated § 20-12-127 but held that Tennessee Supreme
Court Rule 9 controls because it “specifically provides that an attorney shall provide an
advance cost deposit when filing a petition for reinstatement.”6 The trial court held that
Tennessee Code Annotated § 20-12-127 does not apply to attorney reinstatement
proceedings and affirmed the decision of the hearing panel.7

      On January 18, 2018, Mr. Brooks filed an appeal as of right to this Court. See
Tenn. Sup. Ct. R. 9, § 33.8


                                         STANDARD OF REVIEW

      In this case, the issues presented involve only questions of law, which are
reviewed de novo with no presumption of correctness. Bd. of Prof’l Responsibility v.
Cowan, 388 S.W.3d 264, 267 (Tenn. 2012) (citing Sneed v. Bd. of Prof’l Responsibility,
301 S.W.3d 603, 612 (Tenn. 2010)).




        4
          The Honorable Jeffrey F. Stewart heard the matter by interchange. It appears that the trial court
may have issued an oral ruling at the conclusion of the December 4, 2017 hearing, because Mr. Brooks
filed a motion to reconsider before the trial court entered its written order affirming the hearing panel.
        5
           In Mr. Brooks’ motion to reconsider, he argued, as he does in this appeal, that the Board’s
refusal to hear his petition to reinstate without the advance cost deposit violated his constitutional right to
due process. The trial court denied the motion to reconsider on January 11, 2018.
        6
         The trial court relied on a canon of statutory interpretation, generalia specialibus non derogant;
under this canon, “[w]here a conflict is presented between two statutes, a more specific statutory
provision takes precedence over a more general provision.” Lovelace v. Copley, 418 S.W.3d 1, 20 (Tenn.
2013) (quoting Graham v. Caples, 325 S.W.3d 578, 582 (Tenn. 2010) (alteration in original)).
        7
            As with the hearing panel, the trial court did not address Mr. Brooks’ constitutional arguments.
        8
          On September 13, 2018, Mr. Brooks filed a Motion to Strike and Vacate Tenn. Sup. Ct. R. 9 §
30.4(d)’s Requirement of an Advanced Cost Deposit. In a separate order filed concurrently with this
opinion, the Court denied Mr. Brooks’ motion.
                                                     -4-
                                          ANALYSIS

        In his appellate brief, Mr. Brooks describes the issue before the Court as whether
the trial court erred in affirming the hearing panel’s dismissal of his petition to reinstate
solely on the ground that he was not entitled to proceed as a pauper. Under this broad
umbrella, he argues generally that the public policy of Tennessee, as embodied in
Tennessee Code Annotated § 20-12-127, requires that he not be denied access to the
courts based on his poverty. Mr. Brooks also contends that refusal to reinstate his law
license because he cannot afford to pay the advance cost deposit required by Rule 9
violates his due process rights as guaranteed by the Fourteenth Amendment to the federal
Constitution.

       We discuss these issues in turn.

                      Tennessee Code Annotated, Section 20-12-127

      Mr. Brooks asserts that public policy favoring access to the courts undergirds
Tennessee Code Annotated § 20-12-127, which provides:

       Any civil action may be commenced by a resident of this state without
       giving security as required by law for costs and without the payment of
       litigation taxes due by:

       (1) Filing the following oath of poverty . . . ;
       and

       (2) Filing an accompanying affidavit of indigency as prescribed by court
       rule.

Tenn. Code Ann. § 20-12-127(a). Relying on the statutory language “[a]ny civil action,”
Mr. Brooks contends that the statute applies to attorney disciplinary proceedings,
superseding the advance cost deposit requirement in Tennessee Supreme Court Rule 9.
We respectfully disagree.

       In order to discharge its duty to supervise the legal profession in Tennessee, this
Court has adopted rules, such as Tennessee Supreme Court Rule 9, to regulate the
practice of law:


                                             -5-
       This Court has exercised its supervisory and inherent power to promulgate
       rules governing the practice and procedure before the courts of this State; to
       adopt ethics rules for judges, including guidelines for discipline that should
       be imposed for violations of those rules; to prescribe and administer rules
       pertaining to the licensing and admission of attorneys; to adopt rules
       regulating the practice of law, including ethics rules for lawyers and rules
       regarding the disciplinary process and violations of those rules; and to
       prevent the unauthorized practice of law. . . . In such matters, this Court “is
       supreme in fact as well as in name.”

Moore-Pennoyer v. State, 515 S.W.3d 271, 276–77 (Tenn. 2017) (citations omitted)
(emphasis added); see also In re Cope, 549 S.W.3d 71, 73 (Tenn. 2018) (quoting In re
Vogel, 482 S.W.3d 520, 530 (Tenn. 2016)) (“We examine disciplinary judgments
pursuant to this Court’s ‘inherent power’ and ‘essential and fundamental right’ to enforce
the rules regulating the practice of law.”).

        Tennessee Supreme Court Rule 9, § 30.4(d)(9) states: “Petitions for reinstatement
under this Section shall be accompanied by an advance cost deposit in an amount to be
set from time-to-time by the Board to cover anticipated costs of the reinstatement
proceeding.” The phrase “this Section” within this provision refers to section 30 of Rule
9, the overall provision on reinstatement of an attorney’s law license. See Tenn. Sup. Ct.
R. 9, § 30. Mr. Brooks’ proposed interpretation of Tennessee Code Annotated § 20-12-
127(a) would make the statute applicable to attorney disciplinary proceedings and
thereby relieve him of the obligation to pay the advance cost deposit if he is a “pauper.”
This would bring the statute into conflict with the advance cost requirement in Rule 9 §
30.4(d)(9).

       The Tennessee Constitution provides that “[t]he powers of the Government shall
be divided into three distinct departments: the Legislative, Executive, and Judicial.”
Tenn. Const. art. II, § 1. It includes a specific provision on separation of governmental
powers: “No person or persons belonging to one of these departments shall exercise any
of the powers properly belonging to either of the others, except in cases herein directed or
permitted.” Tenn. Const. art. II, § 2. Prescribing the rules governing the reinstatement of
an attorney’s suspended law license falls squarely within this Court’s inherent authority
under the Tennessee Constitution to regulate the legal profession in this State. Moore-
Pennoyer, 515 S.W.3d at 276–77; see also In re Cope, 549 S.W.3d at 73; In re Vogel,
482 S.W.3d at 530.


                                            -6-
        Against this backdrop, we consider whether Tennessee Code Annotated § 20-12-
127(a) should be interpreted in a manner that conflicts with a rule of this Court on
attorney disciplinary proceedings. “[I]n construing statutes, it is our duty to adopt a
construction which will sustain a statute and avoid constitutional conflict if any
reasonable construction exists that satisfies the requirements of the Constitution.”
Planned Parenthood of Middle Tenn. v. Sundquist, 38 S.W.3d 1, 7 (Tenn. 2000) (quoting
Davis-Kidd Booksellers, Inc. v. McWherter, 866 S.W.2d 520, 529–30 (Tenn. 1993)); see
also State v. Thomason, 221 S.W. 491, 495 (Tenn. 1920) (citations omitted) (“It is always
to be presumed that the Legislature acted in good faith and within constitutional limits . .
. .”). Mr. Brooks’ preferred application of section 20-12-127(a) would in effect have the
General Assembly override a Supreme Court rule regulating the practice of law. This
prospect would raise the spectre of violating our Constitution’s provisions on separation
of powers.

       We are obliged to construe section 20-12-127(a) in a manner that avoids
constitutional conflict. Planned Parenthood of Middle Tenn., 38 S.W.3d at 7; Davis-
Kidd Booksellers, Inc., 866 S.W.2d at 529–30. For this reason, we decline to hold that
Tennessee Code Annotated § 20-12-127(a) applies to attorney disciplinary proceedings.

       In the course of his argument on Tennessee Code Annotated § 20-12-127, Mr.
Brooks also cites Tennessee Supreme Court Rule 29, which states: “Pursuant to Tenn.
Code Ann. § 20-12-127(a), any civil action may be commenced by a resident of this state
without giving security as required by law for costs and without payment of litigation
taxes due by filing the oath of poverty . . . .” Tenn. Sup. Ct. R. 29. He contends that, by
specifically adopting Tenn. Code Ann. § 20-12-127(a), Rule 29 evidences this Court’s
“intent to provide liberal leave to proceed by indigents in any action . . . .”

       In making this argument, Mr. Brooks in effect suggests that this Court should
interpret Tennessee Supreme Court Rule 29 in a manner that would bring it into conflict
with Tennessee Supreme Court Rule 9. We decline to do so. Tennessee Supreme Court
Rule 29 augments and implements Tennessee Code Annotated § 20-12-127(a), but it does
not evidence any intent to apply either the statute or Rule 29 to attorney disciplinary
proceedings. Rule 29 does not authorize Mr. Brooks to proceed in forma pauperis in this
proceeding to reinstate his law license.

                                           Due Process

       Mr. Brooks also contends that the requirement in Rule 9 that his petition for
reinstatement of his law license be accompanied by an advance cost deposit violates his
                                           -7-
right to due process under the federal Constitution. He does not specify whether he relies
on substantive due process or procedural due process. We discuss both.

        In general support, Mr. Brooks cites Boddie v. Connecticut, 401 U.S. 371 (1971).
Boddie was a federal class action filed by indigent women who wished to file for divorce
but were unable to pay the filing fees required by Connecticut courts. Id. at 372–73.
They sought a declaration that the filing fee requirement, applied as to them, violated due
process. Id. at 373. The Court in Boddie held that, “given the basic position of the
marriage relationship in this society’s hierarchy of values and the concomitant state
monopolization of the means for legally dissolving this relationship,” due process
prohibited Connecticut “from denying, solely because of inability to pay, access to its
courts to individuals who seek judicial dissolution of their marriages.” Id. at 374. Boddie
cautioned that its holding was intended to “go no further than necessary to dispose of the
case before us.” Id. at 382. The Court clarified that it was not deciding “that access for
all individuals to the courts is a right that is, in all circumstances, guaranteed by the Due
Process Clause of the Fourteenth Amendment so that its exercise may not be placed
beyond the reach of any individual,” emphasizing that the right involved in that case was
“the adjustment of a fundamental human relationship.” Id. at 382–83.

       Based on Boddie, Mr. Brooks emphasizes that this Court provides the only avenue
to reinstatement of his law license. He asserts that reinstatement of a suspended law
license is an “important property right,” comparable to divorce as relating to a
“fundamental human relationship.” Id. at 383. He asserts that the advance cost deposit
required for reinstatement of his law license under Rule 9, § 30.4(d)(9) deprives him of
due process.

       We first consider substantive due process. “Substantive due process, unlike
procedural due process, ‘bars oppressive government action regardless of the fairness of
the procedures used to implement the action.’” In re Walwyn, 531 S.W.3d 131, 138–39
(Tenn. 2017) (quoting Mansell v. Bridgestone Firestone N. Am. Tire, LLC, 417 S.W.3d
393, 409 (Tenn. 2013)). It protects unenumerated rights that are fundamental to our
system of ordered liberty. Rochin v. California, 342 U.S. 165, 169 (1952) (quoting Palko
v. Connecticut, 302 U.S. 319, 325 (1937)); see also Obergefell v. Hodges, 135 S. Ct.
2584, 2618 (2015) (Roberts, C.J., dissenting) (quoting Washington v. Glucksberg, 521
U.S. 702, 720–21 (1997)). “Substantive due process has been used to protect rights such
as the right to marry, have children, and make child-rearing decisions.” Walwyn, 531
S.W.3d at 139 (citing Lynch v. City of Jellico, 205 S.W.3d 384, 391–92 (Tenn. 2006)).


                                            -8-
       Contrary to Mr. Brooks’ comparison of his interest in reinstatement of his law
license to the indigent litigants’ interest in obtaining divorce in Boddie, this Court has
emphasized that “the license to practice law in this state is a privilege, not a right.”
Hughes v. Bd. of Prof’l Responsibility, 259 S.W.3d 631, 641 (Tenn. 2008) (citation
omitted); see also Schoolfield v. Tenn. Bar Ass’n, 353 S.W.2d 401, 402 (Tenn. 1961)
(“The granting of a law license is a privilege and may be revoked at any time by this
Court for good and satisfactory reasons, one of which is that the holder of this license has
been guilty of such conduct as renders him unfit to further pursue the practice of law.”).
Addressing a similar contention, our sister state Arkansas explained:

               [The suspended attorney’s] argument is premised on the idea that
        once licensed, he was then conferred a “property right” to practice law.
        However, this court has stated again and again that “the practice of law is a
        privilege and not a right.” As such, any protections to a law license are
        only subject to the very lowest of review under the Due Process and Equal
        Protections Clauses of the Constitution.

Cambiano v. Neal, 35 S.W.3d 792, 799 (Ark. 2000) (citations omitted). As we stated in
Walwyn, “While the practice of law . . . [is] certainly important, it simply does not rise to
the same level as those rights that have been identified by state and federal courts as
‘implicit in the concept of ordered liberty’ so as to trigger substantive due process
concerns.” 531 S.W.3d at 139 (quoting Palko, 302 U.S. at 325). As in Walwyn, we
conclude that requiring Mr. Brooks to pay in advance a deposit on the costs of his
reinstatement proceeding “does not violate his substantive due process rights.” Id.

        We next address procedural due process.9 Procedural due process seeks to ensure
“that litigants are ‘given an opportunity to have their legal claims heard at a meaningful
time and in a meaningful manner.’” Id. (quoting Lynch, 205 S.W.3d at 391).

        9
          The separate concurring opinion disagrees with our decision to address procedural due process.
As noted, Mr. Brooks made a general due process argument, without delineating between procedural and
substantive due process. He relies heavily on Boddie v. Connecticut, which itself does not specify
whether its holding is based on procedural or substantive due process, and appears to have elements of
both. Notably, a concurring opinion in Boddie characterizes the majority’s holding as relating to
procedural due process. See Boddie, 401 U.S. at 386 (Brennan, J. concurring in part). Mr. Brooks also
cites Goldberg v. Kelly, 397 U.S. 254 (1970), a foundational procedural due process case, and uses
procedural due process language in arguing against the Board’s perceived effort “[t]o deny him fair notice
and a hearing.” In its discussion of Mr. Brooks’ right to due process, the Board’s brief explicitly refers to
procedural due process. Under all of these circumstances, we felt it prudent to address both substantive
and procedural due process in this appeal.
                                                   -9-
       To address the contention on procedural due process, it behooves us to briefly
outline the responsibilities and funding for Tennessee’s Board of Professional
Responsibility.      As the State’s high court, this Court has the “fundamental and
inherent power to promulgate, administer, and enforce the rules governing the licensing
and professional conduct of lawyers practicing in Tennessee.” Hanzelik v. Bd. of Prof’l
Responsibility, 380 S.W.3d 669, 676 (Tenn. 2012) (citing Rayburn v. Bd. of Prof’l
Responsibility, 300 S.W.3d 654, 660 (Tenn. 2009)).

       In the performance of these duties, the Court established the Board of Professional
Responsibility of the Supreme Court of Tennessee and adopted rules to govern the legal
profession in this State. See Tenn. Sup. Ct. R. 9, § 4.1; see also Mabry v. Bd. of Prof’l
Responsibility, 458 S.W.3d 900, 903 (Tenn. 2014) (citing Brown v. Bd. of Prof’l
Responsibility, 29 S.W.3d 445, 449 (Tenn. 2000)) (“The Supreme Court of Tennessee is
the source of authority of the Board of Professional Responsibility and all its functions.”).

        The Board’s responsibilities include investigating “any alleged ground for
discipline or alleged incapacity of any attorney” and taking appropriate action to
discipline errant attorneys and “ensure the efficient and timely resolution of complaints,
investigations, and formal proceedings,” such as hearings before hearing panels, trial
courts, and this Court.10 Tenn. Sup. Ct. R. 9, § 4.5(a)–(b). In addition to investigating
and litigating ethical complaints against lawyers, the Board endeavors to prevent ethics
problems by issuing ethics opinions, responding to informal ethics inquiries from
attorneys and the public, and conducting continuing legal education on ethics. See Tenn.
Sup. Ct. R. 9, § 5. To assist citizens who may have been injured by a lawyer’s unethical
conduct, the Board operates a Consumer Assistance Program. Consumer Assistance
Program (CAP), Board of Professional Responsibility, http://www.tbpr.org/for-the-
public/consumer-assistance-program (last visited Feb. 22, 2019). It also staffs the
Tennessee Lawyers’ Fund for Client Protection, a separate entity established by this
Court to reimburse claimants for losses caused by dishonest conduct committed by
lawyers duly licensed to practice in Tennessee. See Tenn. Sup. Ct. R. 9, §§ 10.2(c), 12.7;
Tenn. Sup. Ct. R. 25, § 1.01.


        10
           Many of the Board’s most visible functions are performed by lawyers appointed as members of
the Board and of the district committees. See Tenn. Sup. Ct. R. 9, §§ 4.1, 6.1. These lawyers perform
their duties as a public service; members are reimbursed for their travel and other incidental expenses, but
otherwise receive no compensation for their services. See Tenn. Sup. Ct. R. 9, § 4.4.

                                                  - 10 -
       The considerable cost of the Board’s important work is not, in the main, paid by
the lay public. The cost is instead borne by Tennessee’s attorneys, in the form of fees
and assessments they must pay along with their annual registration.11 See Tenn. Sup. Ct.
R. 9, §§ 10, 31.1.

       However, once a judgment of significant discipline has been rendered, the source
of funding for these costly disciplinary proceedings changes. In the event of significant
discipline such as disbarment, suspension or censure, much of the responsibility for the
cost of the disciplinary proceedings shifts to the subject attorney. Accordingly, once a
judgment of discipline is entered, Disciplinary Counsel must apply to the hearing panel
for assessment of costs against the subject attorney, and may apply for assessment of the
cost of further appeals as well. See Tenn. Sup. Ct. Rule 9, § 31.3. If a practice monitor is
required, the subject attorney must pay a reasonable fee for his or her services. See Tenn.
Sup. Ct. Rule 9, § 12.9(d). If persons such as clients were injured as a result of the
subject attorney’s misconduct, restitution may be required. See Tenn. Sup. Ct. R. 9, §
12.7.

       Payment of assessed costs, practice monitor fees and restitution may be required
as a condition of reinstatement of the attorney’s law license. See Tenn. Sup. Ct. R. 9, §§
12.9(d), 30.4(c), 30.4(d)(7)–(8). Significant to this appeal, in order to obtain
reinstatement after the most serious discipline—disbarment or suspension for more than
one year—any petition for reinstatement must be accompanied by an advance cost
deposit. See Tenn. Sup. Ct. R. 9, § 30.4(d)(9).

       As can be seen under the rules adopted by the Court, most of the onus of paying
for Tennessee’s system of attorney licensure and discipline is on the great body of
licensed lawyers, through the payment of mandatory annual fees. Most bear these costs
year in and year out without ever becoming the subject of significant discipline for ethics
violations. In the event, however, that a lawyer becomes the subject of significant
discipline, the rules reflect a policy decision to shift responsibility for the disciplinary
costs onto the attorney whose misconduct necessitated them. This is done by assessing
costs at the end of disciplinary proceedings, by mandating the payment of restitution and
previously-incurred costs as a condition of reinstatement, and by requiring on the front
end a deposit on the costs for reinstatement proceedings. Payment of restitution,
previously-incurred costs, and a deposit toward future costs in conjunction with


        11
          Failure to register and pay the required registration fees results in suspension of the attorney’s
law license and the assessment of additional fees. See Tenn. Sup. Ct. R. 9, § 10.4–6.
                                                  - 11 -
reinstatement proceedings also evidences the petitioner’s determination to earn back the
precious privilege of practicing law.

       Against this backdrop, we return to the facts in this case. In 1998, Mr. Brooks
faced serious charges of neglect and failure to perform legal services for multiple clients.
Tennessee’s practicing lawyers fronted the costs for the Board’s investigation and
prosecution of those charges.

       Mr. Brooks ended up entering a conditional guilty plea to the charges against him.
He agreed to very significant discipline, suspension of his law license for two years,
along with payment of costs and restitution. Concomitant with this most serious
discipline is the requirement that, in order to be considered for reinstatement, Mr. Brooks
must pay—in advance—a deposit on the costs associated with his reinstatement
proceeding. This reflects the Court’s reasoned decision to place the financial burden of
Mr. Brooks’ reinstatement proceedings where it belongs, on him.

       Having occasioned the suspension of his law license by admittedly engaging in
serious misconduct involving multiple clients, Mr. Brooks is not denied procedural due
process by requiring him to pay, in advance, a deposit on the costs of the reinstatement
proceedings his misconduct necessitated. Accordingly, we find no violation of Mr.
Brooks’ constitutional right to due process.

                                          CONCLUSION

       The decision of the hearing panel and the trial court, dismissing Mr. Brooks’
petition for reinstatement without prejudice to his ability to file a new petition in
compliance with Rule 9, is affirmed. Costs of this appeal are assessed to Nathan E.
Brooks, for which execution may issue if necessary.




                                                    _________________________________
                                                    HOLLY KIRBY, JUSTICE

                                           - 12 -